DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7, 10-12, 33-35, 39, 46, 47, 49, 52, 58, 67, 78, and 106-112 are pending.
Claims 46, 47, 49, 52, 58, 67, and 78 are withdrawn from consideration as being directed to a non-elected invention.
Newly added Claim 112, directed to a method not previously presented, is directed to a method of making a silk fibroin composition independent and distinct from the composition itself.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 112 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 7, 10-12, 33-35, 39, and 106-111 are presented for examination and rejected as set forth below.

Priority
The instant application is a National Stage entry of International application PCT/us2018/059998 filed 9 November 2018, which claims the benefit of the filing dates of each 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 7, 10-12, 39, 107, and 109-111 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan I (U.S. PGPub. 2015/0037422), in view of Kaplan II (U.S. PGPub. 2015/0056294).
Applicants’ claims are directed to compositions which combine a defined concentration of a silk-b fibroin and an ocular therapeutic agent in the form of a rod with a diameter of between 0.1-1.5mm.  While Claim 1 specifies that the rod is “extruded,” applicants are reminded that the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the absence of art tending to establish a structural difference between an extruded rod and rods formed from alternative means, the “extruded” language is not considered limiting.  Claim 7 requires a defined ratio of agent to silk be in the range of about 0.01 to about 4.2.  Claims 10-12 require the inclusion of a defined concentration of any of a variety of excipients in the composition.  Claims 33-35 require the presence of an NSAID in the composition.  Claim 39 indicates that the compositions and a required excipient are ones which permit for intraocular administration, specifying the locations of the eye where the formulation must be formulated to be placed in: the Examiner notes that injectable compositions will all necessarily address the requirements of Claim 39; as the particular locations where the composition may be injected as are recited by Claim 39 define intended uses of the compositions, rather than structural features which an injectable composition will necessarily possess, art particularly reciting any of the specific regions of the 
Kaplan I describes silk-based products for ocular delivery of at least one active agent to the eye.  (Abs.).  Kaplan I does not particularly limit the therapeutic agent to be incorporated into such silk matrices, but describes the inclusion of ocular therapeutic agents addressing the limitations of Claim 107. [0010-11].  Hydrogels and fibers, considered equivalent to the “rod” of the instant claims, are described as suitable forms the silk-containing compositions may take, with the silk-based product containing silk fibroin between about 0.1-50% by weight, a range overlapping and therefore rendering obvious that of the instant claims.  [0018; 0039-42], see also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Kaplan I indicates that a variety of additional materials can suitably be combined with the silk product to provide the ocular drug delivering compositions of the claims, including the polyethylene glycol recited by Claim 11, to be targeted for delivery by injection to any of a variety of locations of the eye, including but not limited to the vitreous humor, addressing the limitations of Claim 39.  [0022-23].  Building on this, Kaplan I indicates that these excipients, including each of the polyethylene glycol and glycerol as well as generic triblock copolymers, see Peterson, supra.  Kaplan I indicates that in the silk-based matrix, active ingredients are to be included in amounts of between 0.01-90% of the matrix, overlapping and therefore addressing the active agent concentrations of instant Claim 1.  [0062].  Kaplan indicates that the silk matrix compositions may be provided in lyophilized form, addressing newly added Claim 111.  [0096].  Kaplan I is expansive in accommodating any ophthalmically acceptable carriers and excipients for combination with the silk-based product and ocular therapeutic agents described to provide injectable compositions for delivery to a variety of ocular locations, including ophthalmically suitable surfactants and viscosity modifying agents such as polysaccharides.  [0121-26].  Kaplan I indicates the compositions should possess an osmolality of between 200-400 mOsmol/kg, overlapping and therefore rendering obvious the limitations of Claim 26.  [0128].
Kaplan I therefore suggests silk-based products containing fibers (rods) of silk fibroin and ocular therapeutic agents, as well as any of a variety of excipients including polyethylene glycol, saccharides, glycerin, and the like, capable of being formulated into hydrogels which are suitable for injection into any of a variety of ocular locations per the instant claims.
Kaplan I does not specify that the drug-delivering microparticles can be configured as a rod having a diameter of about 0.1-1.5mm, nor that sucrose of Claim 12 may be incorporated.
This is cured by the teachings of Kaplan II, which describes injectable drug-delivering silk matrices configured in a rod-shape having a diameter of between about 0.0005-2mm, a range See Peterson, supra.  Sucrose and polyethylene glycols are recited as particular carrier components suitable for use in the delivery of these injectable silk fibroin drug delivery compositions.  [0141].
It would have been prima facie obvious to have formulated the silk fibroin microfibers/microrods of Kaplan I to have a diameter of between about 0.0005-2mm with sucrose as a carrier owing to the fact that Kaplan II, also directed to drug-delivering formulations of silk fibroins, specify such dimensions and components as useful for providing injectable drug delivery compositions.  This would appear to render the instantly claimed silk based product rod diameters little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  KSR.

Claims 1, 7, 10-12, 33, 39, 107, and 109-111 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan I and Kaplan II as applied to Claims 1, 7, 10-12, 39, 107, and 109-111 above, and further in view of Kabra (U.S. 8,912,236).
Kaplan I, Kaplan II, described in greater detail above, suggests silk-based products containing fibers (rods) of silk fibroin having a diameter of between about 0.0005-2mm and ocular therapeutic agents, as well as any of a variety of excipients including polyethylene glycol, saccharides, glycerin, surfactants, and the like, capable of being formulated into hydrogels which are suitable for injection into any of a variety of ocular locations per the instant claims.
Neither of Kaplan I nor Kaplan II specify that NSAIDs were usefully incorporated into such ophthalmic compositions.

It would have been prima facie obvious to have selected PEG 4000 as the polyethylene glycol and an NSAID  as the active in the ophthalmic compositions of Kaplan I and Kaplan II, owing to the fact that at the time of the instant application, per the teachings of Kabra NSAIDs were known to be useful as an injectable active agents described by Kaplan I.  It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).

Claims 1, 7, 10-12, 33-35, 39, 107, and 109-111 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan I, Kaplan II, and Kabra as applied to Claims 1, 7, 10-12, 33, 39, 107, and 109-111 above, and further in view of Liegner (U.S. PGPub. 2016/0279055).
Kaplan I, Kaplan II, and Kabra, described in greater detail above, suggests silk-based products containing fibers (rods) of silk fibroin having a diameter of between about 0.0005-2mm and ocular therapeutic agents including NSAIDs, as well as any of a variety of excipients including, saccharides, glycerin, surfactants, and the like, capable of being formulated into hydrogels which are suitable for injection into any of a variety of ocular locations per the instant claims.

This is addressed by Liegner, which teachings that celecoxib was at the time of the instant application known to be an NSAID usefully incorporable into injectable ophthalmic compositions.  [0006; 0047-48].
It would have been prima facie obvious to have selected celecoxib as the NSAID of the ophthalmic compositions of Kaplan I, Kaplan II, and Kabra owing to the fact that at the time of the instant application, per the teachings of Liegner celecoxib known to be useful as an injectable ophthalmic NSAID described by Kaplan I and Kabra.  It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).

Claims 1, 7, 10-12, 33, 39, 106, 107, and 109-111 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan I and Kaplan II as applied to Claims 1, 7, 10-12, 39, 107, and 109-111 above, and further in view of Kumar (K.P. Sampath Kumar, et al, Ocular Inserts: A Novel Controlled Drug Delivery System, 1 Pharma. Innov. J 1 (2013)).
Kaplan I, Kaplan II, described in greater detail above, suggests silk-based products containing fibers (rods) of silk fibroin having a diameter of between about 0.0005-2mm and ocular therapeutic agents, as well as any of a variety of excipients including polyethylene glycol, saccharides, glycerin, surfactants, and the like, capable of being formulated into hydrogels which are suitable for injection into any of a variety of ocular locations per the instant claims.

This is cured by the teachings of Kumar, which establish that at the time of the instant application’s filing, injectable rod shaped drug delivery devices used for the sustained release of active agents to the ocular environment could possess dimensions of up to 1.9mm in diameter and up to 25-30mm in length, with smaller lengths contemplated for use in smaller patients.  (Pg. 12).  Taken in consideration with the teachings of Kaplan II specifically describing implantable rods having dimensions within the range of 0.5 microns to 2mm, the art recognizes a range of implantable rod sizes overlapping and therefore rendering obvious that of newly added Claim 106.  It therefore would have been prima facie obvious to have formulated the implantable ocular sustained release silk fibroin rods suggested by the teachings of Kaplan I and Kaplan II to possess not only a diameter of between 0.0005-2mm, but to have a length of up to 25mm.  This is because implantable sustained release ophthalmic drug delivery rods are recognized by the art as suitably being provided possessing dimensions overlapping those of the instant claims, which appear, given the teaching of the art at the time the instant application was filed, to be little more than a predictable use of art-recognized elements.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Claims 1, 7, 10-12, 33, 39, and 107-111 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan I and Kaplan II as applied to Claims 1, 7, 10-12, 39, 107, and 109-111 above, and further in view of Wenk (Ester Wenk, et al, Silk Fibroin as a Vehicle for Drug Delivery Applications, 150 J Control. Rel. 128 (2011)).

Neither of Kaplan I nor Kaplan II specify that the silk fibroin rods are to have a density between 0.7-1.4 g/ml as recited by newly added Claim 108.
This is cured by the teachings of Wenk, which establish that at the time of the instant application’s filing, the density of silk fibroin matrices used for drug delivery influences drug delivery kinetics.  (Pg. 131).  While Wenk does not specify the range of silk fibroin density encompassed by the instant claims, Wenk does establish that modification of silk fibroin matrix density has an impact on drug release kinetics the implants so possess.  A person of ordinary skill in the art would reasonably have expected that the density of silk fibroin drug delivery matrices are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the density of these components within the total composition suggested by Wenk, therefore rendering obvious that of newly added Claim 106.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).   It therefore would have been prima facie obvious to have formulated the implantable ocular sustained release silk fibroin rods suggested by the teachings of Kaplan I and Kaplan II to possess a density of between 0.7-1.4.  This is because density of silk fibroin matrices used for drug delivery influences drug delivery kinetics, which appear, given the teaching of the art at the time the instant application was filed, KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 7, 10-12, 33-35, 39, and 106-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 16/972,021 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ocular therapeutic agent of the reference application is optional.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.
Applicants arguments concerning the rejection previously made over the teachings of Kaplan I considered alone are persuasive in light of the amendments to the Claims.  However, as set forth above, the instant claims remain rejected over the combination of Kaplan I and Kaplan II.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As applicants have provided no evidence tending to establish a structural difference between the compositions of Kaplan I and II and the instant claims, arguments predicated on asserting the “extruded” nature of the compositions are unpersuasive.
Applicants assertion that the Kaplan discussion of the distinction between spheres and rods is unpersuasive, as each of the Kaplan references describe as among the suitable forms for the fibroin sustained release drug delivery systems claimed compositions in the shape of a rod having a diameter overlapping that of the instant claims. 
Applicants arguments concerning the teachings of Shawer are moot as Shawer is no longer relied upon.
Applicants arguments, such as they are, concerning the teachings of Kabra and Liegner are unpersuasive as no argument has actually been advanced, aside from asserting that they each fail to address the alleged flaws in the combination of Kaplan I and II.
Applicants arguments concerning the obviousness-type double patenting rejection is unpersuasive as applicants have effectively failed to respond to the rejection in a substantive manner.


Conclusion
No Claim are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613